Appellant was convicted of the offense of bookmaking, pool selling and taking a bet on a horse race, and his punishment was assessed at a fine of $200 and confinement in the county jail for a period of thirty days.
Appellant's first complaint is that the court erred in declining to sustain his motion to quash the complaint and information. In the case of Mervin Ash v. State, recently decided but not yet reported [page 208 of this volume], a similar complaint and information was upheld, and for the reasons there assigned, we overrule appellant's contention.
Appellant next contends that the court erred in declining to sustain his motion to dismiss this case because the law with reference to bookmaking, pool selling, etc., has been amended to make the same a felony, and that he desired to be tried under the amended law. *Page 285 
It is true that the maximum punishment prescribed for said offense under the law as amended on June 25, 1937, increased the punishment for said offense to confinement in the State Penitentiary from one to five years; however, the minimum punishment has not been materially changed.
Moreover, the amendment was not in effect at the time appellant was tried on July 20, 1937. It did not become effective until September 25, 1937, some two months later. Hence the court committed no error in overruling said motion. See Article 13, P. C.
Finding no error in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.